On Rehearing.
MONROE, C. J.
After further consideration of the issues involved in this case, a majority of the members of the court are of opinion that the conviction and sentence appealed from should be affirmed, Mr. Justice SOMMERVILLE and the CHIEF JUSTICE for the reasons heretofore assigned in the dissenting opinion handed down by the CHIEF JUSTICE, and Mr. Justice PROVOSTY for the same reasons, with certain qualification, to be stated by him in concurring in the decree which is now to be entered.
It is therefore ordered that the conviction and sentence herein appealed from be now affirmed.
See concurring opinion of PROVOSTY, J.,. 71 South. 259.
LAND and O’NIELL, JJ., dissent for the reasons assigned in their respective opinions, 71 South. 257, 258.